81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
$/%(57 0$5&(//86 %5,6&2( et al. 
                                     
                  3ODLQWLIIV        
                                     
      Y                               &LYLO $FWLRQ 1R FY $%-
                                     
81,7(' 67$7(6 2) $0(5,&$ et al. 
                                     
                  'HIHQGDQWV        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                 0(025$1'80 23,1,21

       7KLV FDVH DULVHV RXW RI XQIRUWXQDWH DQG XQGLVSXWHG FLUFXPVWDQFHV WKDW IRU D SHULRG RI WLPH

D 6SHFLDO $JHQW RI WKH )%, ZDV IXHOLQJ KLV RZQ KHURLQ DGGLFWLRQ ZLWK HYLGHQFH VHL]HG LQ IHGHUDO

FULPLQDO LQYHVWLJDWLRQV $ JURXS RI LQGLYLGXDOV FRQYLFWHG RI FRQVSLUDFLHV KH KHOSHG LQYHVWLJDWH

$OEHUW 0DUFHOOXV %ULVFRH 0HUOH :DWVRQ DQG 'RQDOG 'XUHQ KDYH EURXJKW DQ DFWLRQ DJDLQVW

GHIHQGDQWV 8QLWHG 6WDWHV RI $PHULFD ³8QLWHG 6WDWHV´ WKH )HGHUDO %XUHDX RI ,QYHVWLJDWLRQ

³)%,´ WKH 8QLWHG 6WDWHV 'HSDUWPHQW RI -XVWLFH ³'2-´ $QGUHZ 0F&DEH LQ KLV RIILFLDO FDSDFLW\

DV WKH $FWLQJ 'LUHFWRU RI WKH )%, DQG IRUPHU )%, 6SHFLDO $JHQW 0DWWKHZ /RZU\ LQ ERWK KLV

RIILFLDO FDSDFLW\ ZLWK WKH )%, DQG LQ KLV LQGLYLGXDO FDSDFLW\ 7KH FRPSODLQW LQFOXGHV FODLPV RI

QHJOLJHQFH &RXQW , IDOVH LPSULVRQPHQW &RXQW ,,, DQG QHJOLJHQW LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV

&RXQW ,9 DJDLQVW DOO GHIHQGDQWV DQG D FODLP RI QHJOLJHQW VXSHUYLVLRQ &RXQW ,, DJDLQVW DOO

GHIHQGDQWV H[FHSW GHIHQGDQW /RZU\

       3XUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH E WKH 8QLWHG 6WDWHV KDV PRYHG WR

GLVPLVV SODLQWLIIV¶ FRPSODLQW DJDLQVW WKH DJHQFLHV DQG WKH LQGLYLGXDO GHIHQGDQWV VXHG LQ WKHLU


      3ODLQWLIIV¶ FRPSODLQW QDPHG IRUPHU )%, 'LUHFWRU -DPHV &RPH\ $P &RPSO >'NW  @
3XUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH G WKH &RXUW DXWRPDWLFDOO\ VXEVWLWXWHV KLV
VXFFHVVRU DV GHIHQGDQW
RIILFLDO FDSDFLW\ IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ VWDWLQJ WKDW WKH 8QLWHG 6WDWHV LV WKH RQO\

SURSHU GHIHQGDQW LQ D FDVH EURXJKW XQGHU WKH )HGHUDO 7RUW &ODLPV $FW ³)7&$´ 

86&   ± 'HI 8QLWHG 6WDWHV 	 $JHQF\ 'HIV¶ 0RW WR 'LVPLVV >'NW  @

³8QLWHG 6WDWHV 0RW´ 0HP LQ 6XSS RI 8QLWHG 6WDWHV 0RW >'NW  @ ³8QLWHG 6WDWHV 0HP´

DW  7KH 8QLWHG 6WDWHV KDV DOVR PRYHG WR GLVPLVV &RXQW ,, QHJOLJHQW VXSHUYLVLRQ IRU ODFN RI

VXEMHFW PDWWHU MXULVGLFWLRQ RQ WKH JURXQGV WKDW WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ WR WKH )7&$

DSSOLHV 8QLWHG 6WDWHV 0HP DW  ,Q DGGLWLRQ WKH 8QLWHG 6WDWHV KDV PRYHG WR GLVPLVV WKH

UHPDLQLQJ FODLPV DJDLQVW LW &RXQWV , ,,, DQG ,9 SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH

E RQ WKH JURXQGV WKDW SODLQWLIIV KDYH IDLOHG WR SOHDG SODXVLEOH FODLPV RI QHJOLJHQFH IDOVH

LPSULVRQPHQW DQG QHJOLJHQW LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV Id. DW ±

       'HIHQGDQW /RZU\ KDV PRYHG WR GLVPLVV WKH WKUHH FODLPV DJDLQVW KLP LQ KLV RIILFLDO FDSDFLW\

SXUVXDQW WR 5XOH E VLQFH WKH RQO\ SURSHU GHIHQGDQW LQ DQ )7&$ DFWLRQ LV WKH 8QLWHG 6WDWHV

'HI /RZU\ 0RW WR 'LVPLVV >'NW  @ ³/RZU\ 0RW´ 0HP LQ 6XSS RI /RZU\ 0RW

>'NW  @ ³/RZU\ 0HP´ DW  )XUWKHU KH KDV PRYHG WR GLVPLVV WKH FODLPV DJDLQVW KLP LQ KLV

LQGLYLGXDO FDSDFLW\ SXUVXDQW WR 5XOH E RQ WKH JURXQGV WKDW SODLQWLIIV KDYH IDLOHG WR SOHDG

SODXVLEOH FODLPV RI QHJOLJHQFH IDOVH LPSULVRQPHQW DQG QHJOLJHQW LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV

/RZU\ 0HP DW  

       7KH &RXUW ILQGV WKDW LW ODFNV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU WKH FODLPV DJDLQVW WKH )%,

'2- 0F&DEH LQ KLV RIILFLDO FDSDFLW\ DQG /RZU\ LQ KLV RIILFLDO FDSDFLW\ DQG WKDW SODLQWLIIV KDYH

IDLOHG WR VWDWH D FODLP XSRQ ZKLFK UHOLHI FDQ EH JUDQWHG IRU WKH UHPDLQLQJ WKUHH DOOHJHG WRUW FODLPV

DJDLQVW WKH 8QLWHG 6WDWHV &RXQWV , ,,, DQG ,9 %HFDXVH SODLQWLIIV DUH HQWLWOHG WR MXULVGLFWLRQDO

GLVFRYHU\ WR GHWHUPLQH ZKHWKHU WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ XQGHU WKH )7&$ DSSOLHV WKH

&RXUW FDQQRW \HW GHWHUPLQH LI LW KDV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU SODLQWLIIV¶ QHJOLJHQW



                                                 
VXSHUYLVLRQ FODLP DJDLQVW WKH 8QLWHG 6WDWHV &RXQW ,, 6R LW ZRXOG EH SUHPDWXUH IRU WKH &RXUW WR

UXOH RQ WKH PHULWV RI WKDW FODLP ,W ZRXOG DOVR EH SUHPDWXUH IRU WKH &RXUW WR UXOH RQ SODLQWLIIV¶

FODLPV DJDLQVW /RZU\ LQ KLV LQGLYLGXDO FDSDFLW\ VLQFH WKH &RXUW ZRXOG RQO\ KDYH VXSSOHPHQWDO

MXULVGLFWLRQ RYHU WKRVH FODLPV LI SODLQWLIIV¶ FODLP IRU QHJOLJHQW VXSHUYLVLRQ DJDLQVW WKH 8QLWHG 6WDWHV

VXUYLYHV

       $FFRUGLQJO\ WKH &RXUW ZLOO JUDQW WKH PRWLRQV WR GLVPLVV DV WR DOO FRXQWV DJDLQVW WKH )%,

'2- 0F&DEH LQ KLV RIILFLDO FDSDFLW\ DQG /RZU\ LQ KLV RIILFLDO FDSDFLW\ EHFDXVH WKH 8QLWHG 6WDWHV

LV WKH RQO\ SURSHU GHIHQGDQW LQ D VXLW XQGHU WKH )7&$ DQG WKH &RXUW ZLOO JUDQW WKH JRYHUQPHQW¶V

PRWLRQ WR GLVPLVV &RXQWV , ,,, DQG ,9 DJDLQVW WKH 8QLWHG 6WDWHV IRU IDLOXUH WR VWDWH D FODLP XQGHU

5XOH E 7KH &RXUW ZLOO GHQ\ WKH JRYHUQPHQW¶V PRWLRQ WR GLVPLVV &RXQW ,, ZLWKRXW SUHMXGLFH

DQG ZLOO JUDQW SODLQWLIIV¶ UHTXHVW IRU OLPLWHG MXULVGLFWLRQDO GLVFRYHU\ FRQFHUQLQJ WKH H[LVWHQFH RI

DQ\ UHOHYDQW LQWHUQDO )%, SROLFLHV 7KH &RXUW ILQGV WKDW LW ODFNV IHGHUDO VXEMHFWPDWWHU MXULVGLFWLRQ

RYHU SODLQWLIIV¶ FODLPV IRU QHJOLJHQFH IDOVH LPSULVRQPHQW DQG QHJOLJHQW LQIOLFWLRQ RI HPRWLRQDO

GLVWUHVV DJDLQVW /RZU\ LQ KLV LQGLYLGXDO FDSDFLW\ EXW LW ZLOO GHIHU PDNLQJ D GHWHUPLQDWLRQ DERXW

ZKHWKHU LW VKRXOG H[HUFLVH VXSSOHPHQWDO MXULVGLFWLRQ RYHU WKH VWDWH WRUW FODLPV XQWLO LW KDV UXOHG RQ

WKH FKDOOHQJHV WR WKH UHPDLQLQJ FODLP &RXQW ,, DJDLQVW WKH 8QLWHG 6WDWHV

                                         %$&.*5281'

       ,Q 'HFHPEHU  SODLQWLIIV ZHUH LQGLFWHG DQG DUUHVWHG IRU WKHLU DOOHJHG UROHV LQ

FRQVSLUDFLHV WR GLVWULEXWH KHURLQ $P &RPSO  ± ± ± (DFK SODLQWLII ZDV

GHWDLQHG SHQGLQJ WULDO id.     DQG HDFK SOHG JXLOW\ WR FRQVSLUDF\ WR GLVWULEXWH DQG WR

SRVVHVV ZLWK LQWHQW WR GLVWULEXWH KHURLQ Id.   %ULVFRH SOHG JXLOW\ RQ -XQH   id.  

:DWVRQ SOHG JXLOW\ RQ 0D\   id.   'XUHQ SOHG JXLOW\ RQ 6HSWHPEHU  

3ODLQWLII %ULVFRH ZDV VHQWHQFHG WR WZHQW\VHYHQ PRQWKV LQ SULVRQ SODLQWLII :DWVRQ ZDV VHQWHQFHG



                                                  
WR VL[W\ PRQWKV LQ SULVRQ DQG SODLQWLII 'XUHQ ZDV VHQWHQFHG WR IRUW\RQH PRQWKV LQ SULVRQ

Id.     $V SDUW RI KLV JXLOW\ SOHD HDFK SODLQWLII DIILUPHG WKDW KH KDG SDUWLFLSDWHG LQ D

GUXJ GLVWULEXWLRQ FRQVSLUDF\ DQG WKDW KH ZDV ³SOHDGLQJ JXLOW\ EHFDXVH >KH ZDV@ LQ IDFW JXLOW\´ ([

 WR /RZU\ 0RW >'NW  @ ³%ULVFRH 3OHD´ DW  ([  WR /RZU\ 0RW >'NW  @ ³'XUHQ

3OHD´ DW  ([  WR /RZU\ 0RW >'NW  @ ³:DWVRQ 3OHD´ DW 

       ,Q 2FWREHU  WKH JRYHUQPHQW LQIRUPHG WKH GLVWULFW FRXUW ³WKDW RQH RI WKH VSHFLDO DJHQWV

ZKR DVVLVWHG LQ WKH LQYHVWLJDWLRQ RI >SODLQWLIIV¶ FDVHV@ PD\ KDYH HQJDJHG LQ PLVFRQGXFW E\

WDPSHULQJ ZLWK HYLGHQFH LQFOXGLQJ QDUFRWLFV HYLGHQFH VHL]HG GXULQJ LQYHVWLJDWLRQV LQ ZKLFK WKDW

DJHQW SDUWLFLSDWHG´ See 1RWLFH RI )LOLQJ >1R FU 'NW  @ ³'XUHQ 1RWLFH´ 1RWLFH

RI )LOLQJ >1R FU 'NW  @ ³:DWVRQ 1RWLFH´ 1RWLFH RI )LOLQJ >1R FU

'NW  @ ³%ULVFRH 1RWLFH´ 6SHFLILFDOO\ /RZU\ WRRN KHURLQ ± HLWKHU GLUHFWO\ IURP SXUFKDVHV

PDGH LQ XQGHUFRYHU RSHUDWLRQV RU IURP VHL]HG HYLGHQFH VWRUHG LQ WKH :DVKLQJWRQ )LHOG 2IILFH¶V

(YLGHQFH &RQWURO &HQWHU ³(&&´ ± DQG DSSURSULDWHG LW IRU KLV RZQ XVH $P &RPSO ¶ ±

+H UHSODFHG WKH KHURLQ ZLWK D FXWWLQJ VXEVWDQFH DQG IDOVLILHG FKDLQ RI FXVWRG\ UHSRUWV ZKHQ

UHWXUQLQJ WKH UHPDLQLQJ VHL]HG KHURLQ WR WKH (&& Id. /RZU\g<2>NHSW WKH KHURLQ LQ KLV SRVVHVVLRQ IRU

ZHHNV WR PRQWKV DW D WLPH DQG RQ DW OHDVW RQH RFFDVLRQ LQJHVWHG DOO RI WKH KHURLQ SXUFKDVHG LQ DQ

XQGHUFRYHU QDUFRWLFV RSHUDWLRQ LQVWHDG RI UHWXUQLQJ LW WR WKH (&& Id.    $V D UHVXOW RI

WKLV ZURQJGRLQJ /RZU\ ZDV FKDUJHG ZLWK DQG SOHG JXLOW\ WR PXOWLSOH FRXQWV RI REVWUXFWLRQ RI

MXVWLFH IDOVLILFDWLRQ RI UHFRUGV FRQYHUVLRQ RI SURSHUW\ DQG SRVVHVVLRQ RI KHURLQ Id.  ±



     7KH &RXUW PD\ FRQVLGHU SODLQWLIIV¶ VLJQHG JXLOW\ SOHDV WKDW DUH ³LQFRUSRUDWHG LQ WKH
FRPSODLQW´ EEOC v. St. Francis Xavier Parochial Sch.  )G   '& &LU  $P
&RPSO    

      7KH &RXUW PD\ WDNH MXGLFLDO QRWLFH RI SXEOLF UHFRUGV IURP RWKHU SURFHHGLQJV See Marshall
Cty. Health Care Auth. v. Shalala  )G   '& &LU  REVHUYLQJ WKDW FRXUWV
PD\ WDNH MXGLFLDO QRWLFH ³RI IDFWV RQ WKH SXEOLF UHFRUG´
                                                 
2Q -XO\   /RZU\ ZDV VHQWHQFHG WR D WKLUW\VL[ PRQWK WHUP RI LPSULVRQPHQW WR EH VHUYHG

FRQFXUUHQWO\ ZLWK D WZHOYHPRQWK WHUP IROORZHG E\ D WZHQW\IRXU PRQWK SHULRG RI VXSHUYLVHG

UHOHDVH Id.  

       2Q 1RYHPEHU   WKH JRYHUQPHQW PRYHG WR GLVPLVV WKH LQGLFWPHQWV DJDLQVW :DWVRQ

%ULVFRH DQG 'XUHQ DQG FRQVHQWHG WR WKHLU RUDO PRWLRQV WR ZLWKGUDZ WKHLU JXLOW\ SOHDV DQG YDFDWH

WKHLU VHQWHQFHV *RYHUQPHQW¶V 1RWLFH RI &RQVHQW WR 'HIV¶ 2UDO 0RWV 	 0RW WR 'LVPLVV

,QGLFWPHQW >1R FU 'NW  @ ³*RY¶W 1RWLFH´ *RY¶W 1RWLFH >1R FU

'NW  @ 7KH GLVWULFW FRXUW YDFDWHG SODLQWLIIV¶ FRQYLFWLRQV RQ 1RYHPEHU   2UGHU >1R

FU 'NW  @ 2UGHU >1R FU 'NW  @

       ,Q $SULO  HDFK SODLQWLII ILOHG DQ DGPLQLVWUDWLYH FODLP ZLWK WKH )%, $P &RPSO  

7KH )%, GHQLHG WKH FODLPV LQ 2FWREHU  Id 3ODLQWLIIV LQLWLDWHG WKLV DFWLRQ RQ $SULO  

&RPSO >'NW @ DQG ILOHG DQ DPHQGHG FRPSODLQW RQ -XQH   $P &RPSO 3ODLQWLIIV DOOHJH

WKDW WKH HYLGHQFH DJDLQVW WKHP ZDV ³IUDXGXOHQW´ see, e.g. id.   WKDW WKH\ ZHUH ³ZURQJIXOO\

LQFDUFHUDWHG´ id.     DQG WKDW DV D UHVXOW RI WKHLU LQFDUFHUDWLRQ WKH\ H[SHULHQFHG D

QXPEHU RI SK\VLFDO HPRWLRQDO DQG HFRQRPLF FRQVHTXHQFHV LQFOXGLQJ ³VLJQLILFDQW>@

GHWHULRUDW>LRQ@´ LQ WKHLU SK\VLFDO DQG PHQWDO KHDOWK DQ LQDELOLW\ WR FDUH IRU DLOLQJ IDPLO\ PHPEHUV

DQG ORVW HPSOR\PHQW Id.  ± ± ±

       2Q $XJXVW   WKH 8QLWHG 6WDWHV PRYHG WR GLVPLVV WKH FRPSODLQW DJDLQVW WKH DJHQF\

GHIHQGDQWV DQG LQGLYLGXDOV LQ WKHLU RIILFLDO FDSDFLWLHV SXUVXDQW WR 5XOH E DQG 5XOH E

8QLWHG 6WDWHV 0RW 3ODLQWLIIV RSSRVHG WKH PRWLRQ RQ 2FWREHU   3OV¶ 2SS WR 8QLWHG 6WDWHV

0RW >'NW  @ ³3OV¶ 2SS WR 8QLWHG 6WDWHV 0RW´ DQG WKH 8QLWHG 6WDWHV ILOHG LWV UHSO\ RQ

'HFHPEHU   5HSO\ 0HP LQ 6XSS RI 8QLWHG 6WDWHV 0RW >'NW  @ ³8QLWHG 6WDWHV

5HSO\´ 2Q )HEUXDU\   /RZU\ PRYHG VHSDUDWHO\ WR GLVPLVV WKH FRPSODLQW SXUVXDQW WR 5XOH



                                                 
E DQG 5XOH E /RZU\ 0RW 3ODLQWLIIV RSSRVHG WKH PRWLRQ RQ )HEUXDU\  

3OV¶ 2SS WR /RZU\ 0RW >'NW  @ ³3OV¶ 2SS WR /RZU\ 0RW´ DQG /RZU\ ILOHG KLV UHSO\ RQ

0DUFK   'HI /RZU\ 5HSO\ WR 3O¶V 5HVS WR 0RW WR 'LVPLVV >'NW  @ ³/RZU\ 5HSO\´

                                   67$1'$5' 2) 5(9,(:

       ,Q HYDOXDWLQJ D PRWLRQ WR GLVPLVV XQGHU HLWKHU 5XOH E RU E WKH &RXUW PXVW

³WUHDW WKH FRPSODLQW¶V IDFWXDO DOOHJDWLRQV DV WUXH    DQG PXVW JUDQW SODLQWLII µWKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG¶´ Sparrow v. United Air Lines, Inc. 

)G   '& &LU  LQWHUQDO FLWDWLRQV RPLWWHG TXRWLQJ Schuler v. United States

 )G   '& &LU  see also Am. Nat’l Ins. Co. v. FDIC  )G  

'& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH SODLQWLII LI WKRVH

LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW DFFHSW SODLQWLII¶V

OHJDO FRQFOXVLRQV Browning v. Clinton  )G   '& &LU 

,     6XEMHFW 0DWWHU -XULVGLFWLRQ

       8QGHU 5XOH E WKH SODLQWLII EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ MXULVGLFWLRQ E\ D

SUHSRQGHUDQFH RI WKH HYLGHQFH See Lujan v. Defs. of Wildlife  86    Shekoyan

v. Sibley Int’l Corp.  ) 6XSS G   ''&  )HGHUDO FRXUWV DUH FRXUWV RI OLPLWHG

MXULVGLFWLRQ DQG WKH ODZ SUHVXPHV WKDW ³D FDXVH OLHV RXWVLGH WKLV OLPLWHG MXULVGLFWLRQ´ Kokkonen v.

Guardian Life Ins. Co. of Am.  86    see also Gen. Motors Corp. v. EPA 

)G   '& &LU  ³$V D FRXUW RI OLPLWHG MXULVGLFWLRQ ZH EHJLQ DQG HQG ZLWK DQ

H[DPLQDWLRQ RI RXU MXULVGLFWLRQ´ ³>%@HFDXVH VXEMHFWPDWWHU MXULVGLFWLRQ LV µDQ $UW>LFOH@ ,,, DV

ZHOO DV D VWDWXWRU\ UHTXLUHPHQW    QR DFWLRQ RI WKH SDUWLHV FDQ FRQIHU VXEMHFWPDWWHU MXULVGLFWLRQ

XSRQ D IHGHUDO FRXUW¶´ Akinseye v. District of Columbia  )G   '& &LU 

TXRWLQJ Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee  86   



                                                 
        :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV IRU ODFN RI MXULVGLFWLRQ XQOLNH ZKHQ GHFLGLQJ D

PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW ³LV QRW OLPLWHG WR WKH DOOHJDWLRQV RI WKH

FRPSODLQW´ Hohri v. United States  )G   '& &LU  vacated on other grounds

 86   5DWKHU ³D FRXUW PD\ FRQVLGHU VXFK PDWHULDOV RXWVLGH WKH SOHDGLQJV DV LW GHHPV

DSSURSULDWH WR UHVROYH WKH TXHVWLRQ >RI@ ZKHWKHU LW KDV MXULVGLFWLRQ WR KHDU WKH FDVH´ Scolaro v.

D.C. Bd. of Elections & Ethics  ) 6XSS G   ''&  FLWLQJ Herbert v. Nat’l

Acad. of Scis.  )G   '& &LU  see also Jerome Stevens Pharm. Inc. v. FDA

 )G   '& &LU 

,,     )DLOXUH WR 6WDWH D &ODLP

        ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW IDFWXDO

PDWWHU DFFHSWHG DV WUXH WR µVWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH¶´ Ashcroft v. Iqbal

 86    TXRWLQJ Bell Atl. Corp. v. Twombly  86    ,Q Iqbal

WKH 6XSUHPH &RXUW UHLWHUDWHG WKH WZR SULQFLSOHV XQGHUO\LQJ LWV GHFLVLRQ LQ Twombly ³)LUVW WKH

WHQHW WKDW D FRXUW PXVW DFFHSW DV WUXH DOO RI WKH DOOHJDWLRQV FRQWDLQHG LQ D FRPSODLQW LV LQDSSOLFDEOH

WR OHJDO FRQFOXVLRQV´ DQG ³>V@HFRQG RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI

VXUYLYHV D PRWLRQ WR GLVPLVV´ Id. DW ±

        $ FODLP LV IDFLDOO\ SODXVLEOH ZKHQ WKH SOHDGHG IDFWXDO FRQWHQW ³DOORZV WKH FRXUW WR GUDZ WKH

UHDVRQDEOH LQIHUHQFH WKDW WKH GHIHQGDQW LV OLDEOH IRU WKH PLVFRQGXFW DOOHJHG´ Id. DW  FLWLQJ

Twombly  86 DW  ³7KH SODXVLELOLW\ VWDQGDUG LV QRW DNLQ WR D µSUREDELOLW\ UHTXLUHPHQW¶

EXW LW DVNV IRU PRUH WKDQ D VKHHU SRVVLELOLW\ WKDW D GHIHQGDQW KDV DFWHG XQODZIXOO\´ Id. TXRWLQJ

Twombly  86 DW  $ SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV DQG FRQFOXVLRQV´ RU D

³IRUPXODLF UHFLWDWLRQ RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ´ id. TXRWLQJ Twombly  86 DW 




                                                   
DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG E\ PHUH FRQFOXVRU\

VWDWHPHQWV GR QRW VXIILFH´ Id. FLWLQJ Twombly  86 DW 

       :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW LV ERXQG WR FRQVWUXH

D FRPSODLQW OLEHUDOO\ LQ WKH SODLQWLII¶V IDYRU DQG LW VKRXOG JUDQW WKH SODLQWLII ³WKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG´ Kowal v. MCI Commc’ns Corp.  )G

  '& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH

SODLQWLII LI WKRVH LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW

DFFHSW SODLQWLII¶V OHJDO FRQFOXVLRQV See id. see also Browning v. Clinton  )G   '&

&LU  ,Q UXOLQJ XSRQ D PRWLRQ WR GLVPLVV IRU IDLOXUH WR VWDWH D FODLP D FRXUW PD\ RUGLQDULO\

FRQVLGHU RQO\ ³WKH IDFWV DOOHJHG LQ WKH FRPSODLQW GRFXPHQWV DWWDFKHG DV H[KLELWV RU LQFRUSRUDWHG

E\ UHIHUHQFH LQ WKH FRPSODLQW DQG PDWWHUV DERXW ZKLFK WKH &RXUW PD\ WDNH MXGLFLDO QRWLFH´

Gustave-Schmidt v. Chao  ) 6XSS G   ''&  FLWLQJ EEOC v. St. Francis

Xavier Parochial Sch.  )G  ± '& &LU 

                                           $1$/<6,6

,     7KH &RXUW ODFNV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU WKH FODLPV DJDLQVW WKH DJHQFLHV DQG
       LQGLYLGXDO DJHQF\ GHIHQGDQWV LQ WKHLU RIILFLDO FDSDFLWLHV

       *HQHUDOO\ ³WKH GRFWULQH RI VRYHUHLJQ LPPXQLW\ VKLHOGV WKH IHGHUDO JRYHUQPHQW >DQG LWV

DJHQFLHV@ IURP VXLW´ Tri-State Hosp. Supply Corp. v. United States  )G   '& &LU

 FLWLQJ FDIC v. Meyer  86    8QGHU WKLV GRFWULQH WKH &RXUW¶V

MXULVGLFWLRQ LV OLPLWHG WR WKRVH LQVWDQFHV LQ ZKLFK WKH JRYHUQPHQW KDV ³XQHTXLYRFDOO\´ ZDLYHG

VRYHUHLJQ LPPXQLW\ Id. FLWLQJ Dep’t of Army v. Blue Fox, Inc.  86    ³7KH




      3ODLQWLIIV DUH UHTXLUHG WR H[KDXVW DGPLQLVWUDWLYH UHPHGLHV SULRU WR EULQJLQJ DQ DFWLRQ XQGHU
WKH )7&$  86&  D McNeil v. United States  86  ±  3ODLQWLIIV
KDYH GRQH VR KHUH $P &RPSO  
                                                 
)7&$ µJUDQWV IHGHUDO GLVWULFW FRXUWV MXULVGLFWLRQ RYHU FODLPV DULVLQJ IURP FHUWDLQ WRUWV FRPPLWWHG

E\ IHGHUDO HPSOR\HHV LQ WKH VFRSH RI WKHLU HPSOR\PHQW DQG ZDLYHV WKH JRYHUQPHQW¶V VRYHUHLJQ

LPPXQLW\ IURP VXFK FODLPV¶´ Jerome Stevens Pharms.  )G DW  TXRWLQJ Sloan v. Dep’t

of Housing & Urban Dev.  )G   '& &LU  %XW WKH ZDLYHU FRYHUV RQO\ FODLPV

IRU PRQH\ GDPDJHV DJDLQVW WKH 8QLWHG 6WDWHV  86&  E

         7KH UHPHG\ DJDLQVW WKH 8QLWHG 6WDWHV SURYLGHG E\ VHFWLRQ E LV ³H[FOXVLYH RI DQ\

RWKHU FLYLO DFWLRQ RU SURFHHGLQJ IRU PRQH\ GDPDJHV E\ UHDVRQ RI WKH VDPH VXEMHFW PDWWHU DJDLQVW

WKH HPSOR\HH ZKRVH DFW RU RPLVVLRQ JDYH ULVH WR WKH FODLP´  86&  E 6LPLODUO\ WKH

UHPHG\ DJDLQVW WKH 8QLWHG 6WDWHV SURYLGHG E\ VHFWLRQ E LV H[FOXVLYH RI UHPHGLHV DJDLQVW

IHGHUDO DJHQFLHV IRU WKH VDPH DFWLRQ  86&  D 6R WKH 8QLWHG 6WDWHV LV WKH RQO\ SURSHU

GHIHQGDQW LQ DQ DFWLRQ XQGHU WKH )7&$ Majano v. United States  )G   '& &LU



         )XUWKHU ³DQ RIILFLDOFDSDFLW\ VXLW LV LQ DOO UHVSHFWV RWKHU WKDQ QDPH WR EH WUHDWHG DV D VXLW

DJDLQVW WKH HQWLW\´ RI ZKLFK WKH QDPHG RIILFHU LV DQ DJHQW Kentucky v. Graham  86 

  FLWLQJ Brandon v. Holt  86  ±  ,W LV ³not D VXLW DJDLQVW WKH

RIILFLDO SHUVRQDOO\´ Id. HPSKDVLV LQ RULJLQDO see also Harbury v. Hayden  )G  

'& &LU  ³>7@KH )7&$ GRHV QRW FUHDWH D VWDWXWRU\ FDXVH RI DFWLRQ DJDLQVW LQGLYLGXDO

JRYHUQPHQW HPSOR\HHV´

         +HUH SODLQWLIIV LQLWLDOO\ SURSRVHG WR EULQJ WRUW FODLPV XQGHU WKH )7&$ DJDLQVW 0F&DEH DQG

/RZU\ LQ WKHLU RIILFLDO FDSDFLWLHV DV ZHOO DV DJDLQVW WKH )%, DQG '2- $P &RPSO  ±

3ODLQWLIIV¶ FODLPV DJDLQVW 0F&DEH DQG /RZU\ LQ WKHLU RIILFLDO FDSDFLWLHV DUH DFWLRQV DJDLQVW WKHLU

DJHQF\ WKH )%, See Graham  86 DW  $QG SODLQWLIIV¶ FODLPV DJDLQVW WKH IHGHUDO DJHQFLHV

DUH QRW FRJQL]DEOH XQGHU WKH )7&$ 7KHUHIRUH WKH &RXUW ZLOO JUDQW WKH PRWLRQV WR GLVPLVV WKH



                                                    
FODLPV DJDLQVW WKH )%, '2- 0F&DEH LQ KLV RIILFLDO FDSDFLW\ DQG /RZU\ LQ KLV RIILFLDO FDSDFLW\

IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ

,,    7KH &RXUW ZLOO GHQ\ WKH 8QLWHG 6WDWHV¶ PRWLRQ WR GLVPLVV &RXQW ,, ZLWKRXW SUHMXGLFH
       SHQGLQJ OLPLWHG MXULVGLFWLRQDO GLVFRYHU\ WR GHWHUPLQH WKH DSSOLFDELOLW\ RI WKH
       GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ

       7KH 8QLWHG 6WDWHV FRQWHQGV WKDW WKH &RXUW ODFNV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU WKH

QHJOLJHQW VXSHUYLVLRQ FODLP LQ &RXQW ,, EHFDXVH LW LV LPPXQH IURP VXLW XQGHU WKH GLVFUHWLRQDU\

IXQFWLRQ H[FHSWLRQ WR WKH )7&$ 8QLWHG 6WDWHV 0HP DW  ± 3ODLQWLIIV PDLQWDLQ WKDW OLPLWHG

MXULVGLFWLRQDO GLVFRYHU\ FRQFHUQLQJ )%, LQWHUQDO GLUHFWLYHV UHJDUGLQJ WKH VXSHUYLVLRQ RI GHIHQGDQW

/RZU\ LV QHFHVVDU\ EHIRUH WKH &RXUW FDQ GHWHUPLQH ZKHWKHU WKH H[FHSWLRQ DSSOLHV 3OV¶ 2SS WR

8QLWHG 6WDWHV 0HP DW   7KH &RXUW ZLOO GHQ\ GHIHQGDQW¶V PRWLRQ WR GLVPLVV &RXQW ,, ZLWKRXW

SUHMXGLFH DQG ZLOO RUGHU OLPLWHG MXULVGLFWLRQDO GLVFRYHU\

        7KH JUDQW RI MXULVGLFWLRQ DQG ZDLYHU RI VRYHUHLJQ LPPXQLW\ XQGHU WKH )7&$ DUH VXEMHFW

WR VHYHUDO H[FHSWLRQV LQFOXGLQJ WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ Jerome Sevens Pharms. 

)G DW  ³7KH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ EDUV FODLPV µEDVHG XSRQ WKH H[HUFLVH RU

SHUIRUPDQFH RU WKH IDLOXUH WR H[HUFLVH RU SHUIRUP D GLVFUHWLRQDU\ IXQFWLRQ RU GXW\ RQ WKH SDUW RI D

IHGHUDO DJHQF\ RU DQ HPSOR\HH RI WKH *RYHUQPHQW ZKHWKHU RU QRW WKH GLVFUHWLRQ LQYROYHG EH

DEXVHG¶´ Id. TXRWLQJ  86&  D ³>7@KH SXUSRVH RI WKH H[FHSWLRQ LV WR SUHYHQW MXGLFLDO




       3ODLQWLIIV DSSHDU WR DJUHH ZLWK GHIHQGDQWV¶ SRVLWLRQ WKDW WKH DJHQFLHV DQG LQGLYLGXDOV VXHG
LQ WKHLU RIILFLDO FDSDFLWLHV DUH QRW SURSHU GHIHQGDQWV EHFDXVH RQ -XQH   SODLQWLIIV ILOHG D
PRWLRQ IRU OHDYH WR ILOH DQ DPHQGHG FRPSODLQW VHHNLQJ WR ³VXEVWLWXWH>@ WKH 8QLWHG 6WDWHV IRU WKH
DJHQF\ GHIHQGDQWV´ 3OV¶ 0RW IRU /HDYH WR )LOH D 6HFRQG $P &RPSO >'NW  @ ³3OV¶ 0RW WR
$PHQG &RPSO´ DW  7KH 8QLWHG 6WDWHV DQG DJHQF\ GHIHQGDQWV RSSRVHG SODLQWLII¶V PRWLRQ
FRQWHQGLQJ WKDW VXEVWLWXWLQJ WKH 8QLWHG 6WDWHV WKURXJK DQ DPHQGHG FRPSODLQW LV QRW WKH DSSURSULDWH
PHFKDQLVP WR HPSOR\ DQG WKDW WKH LPSURSHU FODLPV VKRXOG VLPSO\ EH GLVPLVVHG See 8QLWHG 6WDWHV
	 $JHQF\ 'HIV¶ 2SS WR 3OV¶ 0RW WR $PHQG &RPSO >'NW  @ DW ± %HFDXVH WKH &RXUW ZLOO
GLVPLVV WKH FODLPV DJDLQVW WKH DJHQFLHV DQG 0F&DEH DQG /RZU\ LQ WKHLU RIILFLDO FDSDFLWLHV
SODLQWLIIV¶ PRWLRQ IRU OHDYH WR ILOH DQ DPHQGHG FRPSODLQW ZLOO EH GHQLHG DV PRRW
                                                 
VHFRQGJXHVVLQJ RI OHJLVODWLYH DQG DGPLQLVWUDWLYH GHFLVLRQV JURXQGHG LQ VRFLDO HFRQRPLF DQG

SROLWLFDO SROLF\ WKURXJK WKH PHGLXP RI DQ DFWLRQ LQ WRUW´ United States v. Gaubert  86 

  TXRWLQJ U.S. v. S.A. Empresa de Viacao Aerea Rio Grandense (Varig Airlines) 

86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

       7KH &RXUW PXVW HQJDJH LQ D WZRSDUW LQTXLU\ WR GHWHUPLQH ZKHWKHU WKH GLVFUHWLRQDU\

IXQFWLRQ H[FHSWLRQ DSSOLHV 8QGHU WKH ILUVW SURQJ WKH &RXUW PXVW DVVHVV ZKHWKHU WKH FKDOOHQJHG

FRQGXFW LQYROYHV ³DQ HOHPHQW RI MXGJPHQW RU FKRLFH´ Gaubert  86 DW  TXRWLQJ Berkovitz

ex rel Berkovitz v. United States  86    $Q DFWLRQ LV QRW VXEMHFW WR MXGJPHQW

RU FKRLFH ³LI D IHGHUDO VWDWXWH UHJXODWLRQ RU SROLF\ VSHFLILFDOO\ SUHVFULEHV D FRXUVH RI DFWLRQ IRU DQ

HPSOR\HH WR IROORZ EHFDXVH WKH HPSOR\HH KDV QR ULJKWIXO RSWLRQ EXW WR DGKHUH WR WKH GLUHFWLYH´

Gaubert  86 DW  LQWHUQDO TXRWDWLRQV RPLWWHG ,QWHUQDO JXLGHOLQHV FDQ DOVR FRQVWLWXWH WKLV

VRUW RI PDQGDWRU\ GLUHFWLYH Ignativev v. United States  )G   '& &LU 

JUDQWLQJ MXULVGLFWLRQDO GLVFRYHU\ FRQFHUQLQJ LQWHUQDO JRYHUQPHQWDO JXLGHOLQHV

       7KH VHFRQG SURQJ RI WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ DVNV ZKHWKHU WKH FKDOOHQJHG DFWV

DUH ³RI WKH NLQG WKDW WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ ZDV GHVLJQHG WR VKLHOG´ ± WKDW LV ³DFWLRQV

DQG GHFLVLRQV EDVHG RQ FRQVLGHUDWLRQV RI SXEOLF SROLF\´ Berkovitz  86 DW ± ,W LV ZHOO

VHWWOHG WKDW VXSHUYLVLRQ RI HPSOR\HHV VDWLVILHV WKH VHFRQG SURQJ RI WKH GLVFUHWLRQDU\ IXQFWLRQ

LQTXLU\ Burkhart v. Wash. Metro. Area Transit Auth.  )G   '& &LU 

³>6@XSHUYLVLRQ GHFLVLRQV LQYROYH D FRPSOH[ EDODQFLQJ RI EXGJHWDU\ FRQVLGHUDWLRQV HPSOR\HH

SULYDF\ ULJKWV DQG WKH QHHG WR HQVXUH SXEOLF VDIHW\´ see also Macharia v. United States 

)G  ± '& &LU  ILQGLQJ WKDW GHFLVLRQV UHJDUGLQJ WKH WUDLQLQJ RI JXDUGV DQG

HPEDVV\ HPSOR\HHV DQG WKH DPRXQW RI VHFXULW\UHODWHG JXLGDQFH WKDW VKRXOG EH SURYLGHG HQWDLO

WKH EDODQFLQJ RI FRPSHWLQJ GHPDQGV DQG WKHUHIRUH IDOO XQGHU WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ



                                                  
$FFRUGLQJO\ FRXUWV LQ WKLV GLVWULFW KDYH KHOG WKDW WKH VXSHUYLVLRQ RI ODZ HQIRUFHPHQW RIILFHUV ³LV

H[DFWO\ WKH NLQG RI GLVFUHWLRQDU\ IXQFWLRQ WKDW LV QRW VXEMHFW WR MXGLFLDO VHFRQGJXHVVLQJ´ Bostic

v. U.S. Capitol Police  ) 6XSS G   ''&  see also Tookes v. United States

 ) 6XSS G  ± ''&  ILQGLQJ VXSHUYLVLRQ RI GHSXW\ PDUVKDOV IHOO XQGHU

GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ Bragdon v. United States  ) 6XSS G  ± ''&

 FRQFOXGLQJ WKDW WKH VXSHUYLVLRQ RI )%, DJHQWV IHOO ZLWKLQ WKH VFRSH RI WKH GLVFUHWLRQDU\

IXQFWLRQ H[FHSWLRQ ,I WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ DSSOLHV ³WKH FRXUW ODFNV VXEMHFWPDWWHU

MXULVGLFWLRQ WR KHDU WKH SODLQWLII¶V FODLPV´ Loumiet v. United States  )G   '& &LU



         3ODLQWLIIV GR QRW GLVSXWH WKDW WKH )%,¶V VXSHUYLVLRQ RI LWV HPSOR\HHV VDWLVILHV WKH VHFRQG

SURQJ RI WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ WHVW See generally 3OV¶ 2SS WR 8QLWHG 6WDWHV 0RW

%XW WKH\ DUJXH WKDW WKH IDFWV GR QRW VXSSRUW D ILQGLQJ WKDW WKH FRQGXFW LV GLVFUHWLRQDU\ XQGHU WKH

ILUVW SURQJ RI WKH WHVW EHFDXVH  WKH )%, DQG LWV DJHQWV H[FHHGHG WKH VFRSH RI WKHLU FRQVWLWXWLRQDO

DXWKRULW\ DQG  WKH )%, DQG LWV DJHQWV YLRODWHG D IHGHUDO VWDWXWH UHJXODWLRQ RU SROLF\ VSHFLILFDOO\

SUHVFULELQJ WKH PDQDJHPHQW DQG VXSHUYLVLRQ RI )%, DJHQWV Id. DW 

         $     3ODLQWLIIV KDYH IDLOHG WR DOOHJH WKDW )%, DJHQWV H[FHHGHG WKHLU FRQVWLWXWLRQDO
                DXWKRULW\ LQ VXSHUYLVLQJ /RZU\

         3ODLQWLIIV FRQWHQG WKDW WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ GRHV QRW DSSO\ WR WKH )%,¶V

VXSHUYLVLRQ RI GHIHQGDQW /RZU\ EHFDXVH ³WKLV VXSHUYLVLRQ FRQVWLWXWHG XQFRQVWLWXWLRQDO FRQGXFW

WKDW YLRODWHG PDQGDWHV XQGHU WKH )RXUWK )LIWK DQG 6L[WK DPHQGPHQWV RI WKH 8QLWHG 6WDWHV




                                                  
&RQVWLWXWLRQ DQG WKHUHIRUH FRQVWLWXWHV D FRQVWLWXWLRQDOO\ GHIHFWLYH H[HUFLVH RI GLVFUHWLRQ´ 3OV¶

2SS WR 8QLWHG 6WDWHV 0HP DW  +RZHYHU SODLQWLIIV KDYH IDLOHG WR SODXVLEO\ DOOHJH WKDW WKH

DOOHJHG QHJOLJHQW VXSHUYLVLRQ RI /RZU\ LWVHOI FRQVWLWXWHG D FRQVWLWXWLRQDO YLRODWLRQ

       7KH '& &LUFXLW UHFHQWO\ KHOG LQ Loumiet WKDW WKH ³)7&$¶V GLVFUHWLRQDU\IXQFWLRQ

H[FHSWLRQ GRHV QRW SURYLGH D EODQNHW LPPXQLW\ DJDLQVW WRUWLRXV FRQGXFW WKDW D SODLQWLII SODXVLEO\

DOOHJHV DOVR IORXWV D FRQVWLWXWLRQDO SUHVFULSWLRQ´ Loumiet  )G DW  QRWLQJ WKDW DW OHDVW

VHYHQ RWKHU FLUFXLWV ³KDYH HLWKHU KHOG RU VWDWHG LQ GLFWXP WKDW WKH GLVFUHWLRQDU\IXQFWLRQ H[FHSWLRQ

GRHV QRW VKLHOG JRYHUQPHQW RIILFLDOV IURP )7&$ OLDELOLW\ ZKHQ WKH\ H[FHHG WKH VFRSH RI WKHLU

FRQVWLWXWLRQDO DXWKRULW\´   ,Q UHPDQGLQJ WKH FDVH WKH FRXUW LQVWUXFWHG WKH GLVWULFW FRXUW WR

³GHWHUPLQH LQ WKH ILUVW LQVWDQFH ZKHWKHU >SODLQWLII¶V@ FRPSODLQW SODXVLEO\ DOOHJHV WKDW WKH

>GHIHQGDQW¶V@ FRQGXFW H[FHHGHG WKH VFRSH RI LWV FRQVWLWXWLRQDO DXWKRULW\ VR DV WR YLWLDWH

GLVFUHWLRQDU\IXQFWLRQ LPPXQLW\´ Id. DW 

       3ODLQWLIIV DUJXH WKDW WKH )%,¶V QHJOLJHQW VXSHUYLVLRQ RI /RZU\ YLRODWHG WKH &RQVWLWXWLRQ

DQG WKH\ SRLQW WR WKH )LUVW &LUFXLW RSLQLRQ LQ Limone v. United States  )G  VW &LU 

3OV¶ 2SS WR 8QLWHG 6WDWHV 0RW DW  7KH Limone FDVH LQYROYHG DQ LQWHQWLRQDO LQIOLFWLRQ RI

HPRWLRQDO GLVWUHVV FODLP QRW D QHJOLJHQW VXSHUYLVLRQ FODLP id. DW  DQG WKH FRXUW IRXQG WKDW WKH

DJHQWV¶ FRQGXFW RI ³IUDP>LQJ@ WKH VFDSHJRDWV IRU D FDSLWDO FULPH DQG FRYHULQJ XS WKH IUDPH MRE E\

ZLWKKROGLQJ H[FXOSDWRU\ LQIRUPDWLRQ IURP VWDWH RIILFLDOV´ id. ZDV ³XQFRQVWLWXWLRQDO DQG

WKHUHIRUH QRW ZLWKLQ WKH VZHHS RI WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ´ Id. DW  7KH )LUVW




       'HVSLWH LQYRNLQJ  86&   $P &RPSO   ± ZKLFK DSSOLHV RQO\ WR LQGLYLGXDOV
DFWLQJ XQGHU WKH FRORU RI VWDWH ODZ DQG ZRXOG QRW DSSO\ WR D IHGHUDO DJHQW ± DQG UHSHDWHGO\ DOOHJLQJ
YLRODWLRQV RI SODLQWLIIV¶ FRQVWLWXWLRQDO ULJKWV SODLQWLIIV PDNH LW FOHDU WKDW WKH\ ³DUH QRW DOOHJLQJ
FRQVWLWXWLRQDO WRUWV RU DWWHPSWLQJ WR UHFRYHU XQGHU D FRQVWLWXWLRQDOEDVHG KDUP´ 3OV¶ 2SS WR
8QLWHG 6WDWHV 0RW DW  6R WKH DOOHJDWLRQV RI FRQVWLWXWLRQDO YLRODWLRQV DUH RQO\ UHOHYDQW WR WKH
DSSOLFDELOLW\ RI WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ
                                                 
&LUFXLW HPSKDVL]HG WKDW ³WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ UHTXLUHV WKDW DQ LQTXLULQJ FRXUW IRFXV

RQ WKH VSHFLILF FRQGXFW DW LVVXH´ EHFDXVH LW LV ³WKH SDUWLFXODU FRQGXFW JLYLQJ ULVH WR WKH FODLPV DW

LVVXH´ WKDW PXVW YLRODWH WKH &RQVWLWXWLRQ Id. DW  7KH FRXUW WKHQ FRQFOXGHG WKDW LW ZDV WKH

DJHQWV¶ FRQGXFW LWVHOI WKDW YLRODWHG SODLQWLIIV¶ FRQVWLWXWLRQDO ULJKWV Id. DW 

        +HUH SODLQWLIIV DOOHJH WKDW WKH )%,¶V ³QHJOLJHQW IDLOXUH WR DGHTXDWHO\ VXSHUYLVH /RZU\ OHG

WR his PLVFRQGXFW ZKLFK EUHDFKHG GXWLHV RZHG WR >SODLQWLIIV@ XQGHU´ WKH &RQVWLWXWLRQ $P

&RPSO   ± HPSKDVLV DGGHG 3ODLQWLIIV FODLP WKDW ³HDFK LQGLYLGXDO GHIHQGDQW KDG D

GXW\ WR SURSHUO\ VXSHUYLVH DQG PRQLWRU LWV DJHQWV LQFOXGLQJ /RZU\ >WR@ SURWHFW WKH SODLQWLIIV IURP

WKH XQFRQVWLWXWLRQDO DFWLRQV RI RWKHU LQGLYLGXDOV LQFOXGLQJ RWKHU ODZ HQIRUFHPHQW RIILFHUV´

Id.   see also id.   ³>7KH )%,@ KDG D GXW\ WR SURWHFW WKH SODLQWLIIV IURP WKH

XQFRQVWLWXWLRQDO DFWV RI /RZU\´ %XW SODLQWLIIV GR QRW DOOHJH WKDW WKH )%,¶V VXSHUYLVLRQ LWVHOI ZDV

XQFRQVWLWXWLRQDO   6R HYHQ LI SODLQWLIIV SODXVLEO\ DOOHJH WKDW /RZU\¶V DFWLRQV YLRODWHG WKHLU

FRQVWLWXWLRQDO ULJKWV WKH\ IDLO WR DOOHJH FRQVWLWXWLRQDO YLRODWLRQV E\ KLV VXSHUYLVRUV

        3ODLQWLIIV SRVLW LQ RSSRVLWLRQ WR WKH PRWLRQ WR GLVPLVV WKDW /RZU\¶V VXSHUYLVRUV VKRXOG KDYH

EHHQ RQ QRWLFH RI /RZU\¶V PLVFRQGXFW DQG WKDW EHFDXVH WKH\ IDLOHG WR DFW WKH\ YLRODWHG SODLQWLIIV¶

FRQVWLWXWLRQDO ULJKWV 3OV¶ 2SS WR 8QLWHG 6WDWHV 0RW DW  ³7KH SODLQWLIIV KDYH DOOHJHG WKDW

GHIHQGDQWV NQHZ RI /RZU\¶V GUXJ DGGLFWLRQ DQG WDPSHULQJ RI HYLGHQFH RU VKRXOG KDYH NQRZQ

HVSHFLDOO\ JLYHQ WKH IDFW WKDW WKH GHIHQGDQWV DUH LQ WKH EXVLQHVV RI LQYHVWLJDWLQJ DQG DUUHVWLQJ

LQGLYLGXDOV LQYROYHG LQ GUXJUHODWHG FULPHV´ FLWLQJ $P &RPSO   id. DW  Q ³>,@W LV

HQWLUHO\ SODXVLEOH WKDW WKH GHIHQGDQWV ZHUH DZDUH RI WKH IUDXGXOHQW QDWXUH RI WKH GUXJ HYLGHQFH

SULRU WR REWDLQLQJ D JUDQG MXU\ LQGLFWPHQW DQG WKH VXEVHTXHQW JXLOW\ SOHDV EXW IDLOHG WR WLPHO\

GLVFORVH WKLV LQIRUPDWLRQ´     +RZHYHU SODLQWLIIV IDLO WR DOOHJH DQ\ IDFWV WR VXSSRUW WKHVH




                                                  
VXSSRVLWLRQV DQG WKH &RXUW QHHG QRW GUDZ DQ LQIHUHQFH WKDW GHIHQGDQWV NQHZ RI /RZU\¶V

PLVFRQGXFW RQ WKH EDVLV RI FRQFOXVRU\ RU VSHFXODWLYH DOOHJDWLRQV See Kowal  )G DW 

       %HFDXVH SODLQWLIIV IDLO WR DOOHJH D VLQJOH VXSHUYLVRU\ DFWLRQ WKDW LWVHOI YLRODWHG SODLQWLIIV¶

FRQVWLWXWLRQDO ULJKWV SODLQWLIIV KDYH IDLOHG WR GHPRQVWUDWH D FRQVWLWXWLRQDO GHIHFW LQ WKH H[HUFLVH RI

VXSHUYLVRU\ GLVFUHWLRQ WKDW ZRXOG YLWLDWH WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ

       %      7KH &RXUW ZLOO JUDQW SODLQWLIIV¶ UHTXHVW IRU MXULVGLFWLRQDO GLVFRYHU\

       3ODLQWLIIV DUJXH LQ WKH DOWHUQDWLYH WKDW WKH\ VKRXOG EH JUDQWHG ³OLPLWHG MXULVGLFWLRQDO

GLVFRYHU\ LQ RUGHU WR GHWHUPLQH  LI DQ\ UHJXODWLRQV SROLFLHV RU SURFHGXUHV ZLWKLQ WKH )%, DSSOLHG

WR WKH VXSHUYLVLRQ RI /RZU\ DQG RWKHU VSHFLDO DJHQWV ZRUNLQJ ZLWK KLP DQG  LI VXFK LQWHUQDO

UHJXODWLRQV SROLFLHV SURFHGXUHV RU JXLGHOLQHV ZHUH QRW IROORZHG´ 3OV¶ 2SS WR 8QLWHG 6WDWHV

0RW DW  :KLOH SODLQWLIIV GR QRW DSSHDU WR KDYH DQ\ VSHFLILF JURXQGV WR FODLP WKDW WKHVH

FLUFXPVWDQFHV DSSO\ WKH VWDQGDUG IRU SHUPLWWLQJ MXULVGLFWLRQDO GLVFRYHU\ LQ WKLV &LUFXLW LV TXLWH

OLEHUDO 7KHUHIRUH WKH &RXUW ILQGV WKDW LW ZRXOG EH SUHPDWXUH WR UHVROYH WKH ILUVW SURQJ RI WKH

GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ WHVW ZLWKRXW JLYLQJ SODLQWLIIV WKH RSSRUWXQLW\ WR FRQGXFW OLPLWHG

MXULVGLFWLRQDO GLVFRYHU\

       7KH '& &LUFXLW KDV VWDWHG WKDW SODLQWLIIV PXVW ³EH JLYHQ DQ RSSRUWXQLW\ IRU GLVFRYHU\ RI

IDFWV QHFHVVDU\ WR HVWDEOLVK MXULVGLFWLRQ SULRU WR GHFLVLRQ RI D E PRWLRQ´ Ignatiev  )G

DW  see also Loughlin v. United States  )G   '& &LU  DIILUPLQJ WKLV

VWDQGDUG 6SHFLILFDOO\ LQ WKH FRQWH[W RI WKH )7&$ WKH '& &LUFXLW KDV DSSURYHG WKH XVH RI



       0RUHRYHU SODLQWLIIV¶ VXJJHVWLRQV DERXW ZKDW PLJKW EH ³SODXVLEOH´ DUH XQGHUPLQHG E\
DOOHJDWLRQV WKDW  /RZU\ DFWLYHO\ FRQFHDOHG KLV FRQGXFW IURP KLV VXSHUYLVRUV E\ IDOVLI\LQJ
GRFXPHQWV DQG DGGLQJ D FXWWLQJ VXEVWDQFH WR FRPSHQVDWH IRU WKH VWROHQ KHURLQ $P
&RPSO     WKH )%, YROXQWDULO\ LQIRUPHG WKH 8QLWHG 6WDWHV $WWRUQH\¶V RIILFH RI
/RZU\¶V PLVFRQGXFW DIWHU OHDUQLQJ WKDW WKH HYLGHQFH KDG EHHQ WDPSHUHG ZLWK id.¶  DQG 
/RZU\ ZDV SURVHFXWHG IRU KLV ZURQJGRLQJ Id.  ±


                                                  
MXULVGLFWLRQDO GLVFRYHU\ ZKHUH SODLQWLIIV KDYH FKDOOHQJHG WKH DSSOLFDWLRQ RI WKH GLVFUHWLRQDU\

IXQFWLRQ H[FHSWLRQ See, e.g. Ignatiev  )G DW  UHYHUVLQJ WKH GLVWULFW FRXUW¶V GHFLVLRQ WR

GHFOLQH WR SHUPLW GLVFRYHU\ UHJDUGLQJ ZKHWKHU PDQGDWRU\ LQWHUQDO JXLGHOLQHV H[LVWHG Loughlin

 )G DW ± DIILUPLQJ GLVWULFW FRXUW¶V GHFLVLRQ WR JUDQW MXULVGLFWLRQDO GLVFRYHU\ UHJDUGLQJ

WKH H[LVWHQFH RI ELQGLQJ GLUHFWLYHV +RZHYHU WKH GLVWULFW FRXUW UHWDLQV FRQWURO RYHU GHYLVLQJ WKH

OLPLWV RI MXULVGLFWLRQDO GLVFRYHU\ Phx. Consulting Inc. v. Republic of Angola  )G  

'& &LU 

       ,Q Ignatiev WKH '& &LUFXLW UHYHUVHG WKH GLVWULFW FRXUW¶V GHQLDO RI OLPLWHG MXULVGLFWLRQDO

GLVFRYHU\ WR SODLQWLIIV ZKR DOOHJHG LQ WKHLU FRPSODLQW WKDW 6HFUHW 6HUYLFH DJHQWV KDG QHJOLJHQWO\

IDLOHG WR SURWHFW WKH %XOJDULDQ &KDQFHU\  )G DW   $OWKRXJK WKH FRXUW UHFRJQL]HG

WKDW WKLV VRUW RI DOOHJDWLRQ ZDV ³DW WKH VKRUWHU DQG SODLQHU HQG RI WKH GHVFULSWLYH FRQWLQXXP´

DGGLWLRQDO DOOHJDWLRQV RI WKH H[LVWHQFH DQG YLRODWLRQ RI PDQGDWRU\ LQWHUQDO SROLFLHV ZRXOG KDYH

EHHQ LQDSSURSULDWH LI SODLQWLIIV GLG QRW DFWXDOO\ NQRZ ZKHWKHU WKRVH SROLFLHV H[LVWHG RU QRW Id. DW

± 7KH FRXUW REVHUYHG WKDW SODLQWLIIV ZHUH ³FDXJKW EHWZHHQ WKHLU HWKLFDO REOLJDWLRQV XQGHU

>)HGHUDO 5XOH RI &LYLO 3URFHGXUH@  DQG WKH GHPDQGV RI WKH )7&$´ Id DW  /DWHU LQ UHVSRQVH

WR WKH PRWLRQ WR GLVPLVV SODLQWLIIV DVVHUWHG WKDW WKH 6HFUHW 6HUYLFH ³OLNHO\ KDG LQWHUQDO REMHFWLYHV

RU SROLFLHV´ WKDW ZRXOG KDYH HOLPLQDWHG WKH DSSOLFDELOLW\ RI WKH GLVFUHWLRQDU\ IXQFWLRQ H[FHSWLRQ

Id. DW  'HVSLWH WKH VXPPDU\ QDWXUH RI WKH FRPSODLQW DQG WKH VSHFXODWLYH QDWXUH RI WKDW

DVVHUWLRQ WKH FRXUW JUDQWHG OLPLWHG MXULVGLFWLRQDO GLVFRYHU\ EHFDXVH ³>Z@KDW >ZDV@ PLVVLQJ IURP

WKH FRPSODLQW >ZDV@ QRW D VWDWHPHQW RI WKH UHOHYDQW IDFWV ± WKDW WKH 6HFUHW 6HUYLFH IDLOHG WR SURWHFW

WKH %XOJDULDQ &KDQFHU\ ± EXW D UHIHUHQFH WR DSSOLFDEOH LQWHUQDO JXLGHOLQHV WKDW UHQGHUHG VRPH

SURWHFWLYH DFWLRQV QRQGLVFUHWLRQDU\´ Id. DW  




                                                 
        +HUH SODLQWLIIV¶ DOOHJDWLRQV ZLWK UHVSHFW WR WKH IDLOXUH WR VXSHUYLVH /RZU\ DUH VXPPDU\ DQG

VFDUFH EXW SODLQWLIIV GR FODLP WKDW ³GHIHQGDQWV QHJOLJHQW>O\@ IDLO>HG@ WR DGHTXDWHO\ VXSHUYLVH

/RZU\´ GHIHQGDQWV IDLOHG WR ³GHWHFW DQG SUHYHQW´ /RZU\¶V PLVFRQGXFW DQG WKDW ³HDFK LQGLYLGXDO

GHIHQGDQW KDG D GXW\ WR SURSHUO\ VXSHUYLVH DQG PRQLWRU LWV DJHQWV LQFOXGLQJ /RZU\´ $P

&RPSO   ±  3ODLQWLIIV GR QRW UHIHU WR DQ\ LQWHUQDO )%, SROLFLHV WKDW PD\ KDYH

GLFWDWHG GHIHQGDQWV¶ VXSHUYLVLRQ RI /RZU\ DQG WKH 8QLWHG 6WDWHV FRQWHQGV WKDW VXFK DQ RPLVVLRQ

LV IDWDO 8QLWHG 6WDWHV 5HSO\ DW  %XW SODLQWLIIV¶ IDLOXUH WR DOOHJH WKH H[LVWHQFH RI DQ LQWHUQDO SROLF\

LV QRW GLVSRVLWLYH DW WKLV HDUO\ VWDJH $V LQ Ignatiev ZKDW LV PLVVLQJ IURP WKH FRPSODLQW LV QRW D

VWDWHPHQW RI WKH UHOHYDQW IDFWV ± WKDW WKH )%, IDLOHG WR VXSHUYLVH /RZU\ ZKLOH KH ZDV LOOHJDOO\

PLVKDQGOLQJ HYLGHQFH ± EXW D UHIHUHQFH WR DSSOLFDEOH LQWHUQDO JXLGHOLQHV WKDW ZRXOG KDYH UHQGHUHG

VRPH RI GHIHQGDQWV¶ VXSHUYLVRU\ DFWLRQV QRQGLVFUHWLRQDU\ See  ) G DW  $QG WKH '&

&LUFXLW KDV JUDQWHG MXULVGLFWLRQDO GLVFRYHU\ LQ H[DFWO\ WKLV VLWXDWLRQ See id.

        7KHUHIRUH WKH &RXUW ZLOO GHQ\ WKH 8QLWHG 6WDWHV¶ PRWLRQ WR GLVPLVV &RXQW ,, ZLWKRXW

SUHMXGLFH DQG JUDQW SODLQWLIIV¶ UHTXHVW IRU VRPH MXULVGLFWLRQDO GLVFRYHU\ 7KH &RXUW LV QRW

SHUVXDGHG WKDW WKHUH LV D EDVLV LQ WKH UHFRUG DW WKLV WLPH WR ODXQFK ZKDW ZRXOG EH D ZLGHUDQJLQJ

ILVKLQJ H[SHGLWLRQ LQWR DV\HW HQWLUHO\ VSHFXODWLYH FODLPV WKDW WKH )%, IDLOHG WR FRPSO\ ZLWK LWV RZQ

UHJXODWLRQV 6R LW ZLOO SHUPLW SODLQWLIIV WR SURSRXQG XS WR WKUHH LQWHUURJDWRULHV DQG XS WR WKUHH

UHTXHVWV IRU SURGXFWLRQ RI GRFXPHQWV WR JDWKHU LQIRUPDWLRQ FRQFHUQLQJ WKH H[LVWHQFH RI PDQGDWRU\

GLUHFWLYHV WKDW ZRXOG KDYH JRYHUQHG WKH /RZU\ VLWXDWLRQ 2QFH WKDW LQIRUPDWLRQ KDV EHHQ UHFHLYHG

DQG UHYLHZHG SODLQWLIIV ZLOO KDYH WKH RSSRUWXQLW\ WR SURSRVH D QDUURZO\ WDLORUHG SODQ IRU IXUWKHU

MXULVGLFWLRQDO GLVFRYHU\ LI DSSURSULDWH




                                                   
,,,   7KH &RXUW PD\ ODFN VXEMHFW PDWWHU MXULVGLFWLRQ RYHU WKH FODLPV DJDLQVW /RZU\ LQ KLV
       LQGLYLGXDO FDSDFLW\ VR LW ZLOO GHIHU UXOLQJ RQ WKRVH FODLPV

       8QGHU WKH )7&$ WKH &RXUW ZRXOG KDYH MXULVGLFWLRQ RYHU WKH FODLPV DJDLQVW /RZU\ LQ KLV

LQGLYLGXDO FDSDFLW\ LI WKH &RXUW IRXQG WKDW /RZU\ ZDV DFWLQJ ZLWKLQ WKH VFRSH RI KLV HPSOR\PHQW

ZKHQ KH FRPPLWWHG WKH DOOHJHG WRUWV $W WKDW SRLQW WKRXJK WKH &RXUW ZRXOG EH UHTXLUHG WR

VXEVWLWXWH WKH 8QLWHG 6WDWHV IRU /RZU\ DV WKH SURSHU GHIHQGDQW See  86&  E 

86&  E G +RZHYHU DV ZLOO EH GLVFXVVHG ODWHU LQ WKLV RSLQLRQ WKH &RXUW ZLOO GLVPLVV

SODLQWLIIV¶ FODLPV IRU QHJOLJHQFH IDOVH LPSULVRQPHQW DQG QHJOLJHQW LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV

DJDLQVW WKH 8QLWHG 6WDWHV XQGHU 5XOH E IRU IDLOXUH WR VWDWH D FODLP XSRQ ZKLFK UHOLHI FDQ EH

JUDQWHG 6R WKH RQO\ TXHVWLRQ WKH &RXUW QHHGV WR UHVROYH LV ZKHWKHU LW PDLQWDLQV MXULVGLFWLRQ RYHU

SODLQWLIIV¶ FODLPV DJDLQVW /RZU\ LQ KLV LQGLYLGXDO FDSDFLW\ LI /RZU\ ZDV DFWLQJ RXWVLGH RI WKH VFRSH

RI KLV HPSOR\PHQW DQG WKH 8QLWHG 6WDWHV ZRXOG QRW EH VXEVWLWXWHG IRU KLP DV D GHIHQGDQW

       3ODLQWLIIV FRQWHQG WKDW HYHQ LI WKH &RXUW IRXQG WKDW /RZU\ ZDV DFWLQJ RXWVLGH RI WKH VFRSH

RI KLV HPSOR\PHQW WKH &RXUW ZRXOG UHWDLQ MXULVGLFWLRQ RYHU WKHLU FODLPV DJDLQVW /RZU\ LQ KLV

LQGLYLGXDO FDSDFLW\ XQGHU GLYHUVLW\ MXULVGLFWLRQ RU VXSSOHPHQWDO MXULVGLFWLRQ 3OV¶ 5HVS WR &W¶V

2UGHU WR 6KRZ &DXVH >'NW  @ DW  FLWLQJ  86&  D DQG  86&   %XW

SODLQWLIIV KDYH IDLOHG WR SOHDG GLYHUVLW\ MXULVGLFWLRQ 6R WKH RQO\ ZD\ WKH &RXUW ZRXOG KDYH



       ³&LWL]HQVKLS LV DQ HVVHQWLDO HOHPHQW RI IHGHUDO GLYHUVLW\ MXULVGLFWLRQ IDLOLQJ WR HVWDEOLVK
FLWL]HQVKLS LV QRW D PHUH WHFKQLFDOLW\ µ7KH SDUW\ VHHNLQJ WKH H[HUFLVH RI GLYHUVLW\ MXULVGLFWLRQ
EHDUV WKH EXUGHQ RI SOHDGLQJ WKH FLWL]HQVKLS RI HDFK DQG HYHU\ SDUW\ WR WKH DFWLRQ¶´ Novak v.
Capital Mgmt. & Dev. Corp.  )G   '& &LU  TXRWLQJ Naartex Consulting
Corp. v. Watt  )G   '& &LU  $ SODLQWLII PXVW SOHDG WKH GRPLFLOHV RI WKH
SDUWLHV ZKLFK LV GHWHUPLQHG E\ ³SK\VLFDO SUHVHQFH LQ D VWDWH DQG LQWHQW WR UHPDLQ WKHUH IRU DQ
XQVSHFLILHG RU LQGHILQLWH SHULRG RI WLPH´ Prakash v. Am. Univ.  )G   '& &LU
 3ODLQWLIIV KDYH IDLOHG WR SOHDG DQ\ IDFWV UHODWLQJ WR GHIHQGDQW /RZU\¶V GRPLFLOH See
generally $P &RPSO :LWKRXW WKDW LQIRUPDWLRQ SODLQWLIIV FDQQRW PHHW WKHLU EXUGHQ RI SOHDGLQJ
FLWL]HQVKLS 7KHUHIRUH WKH &RXUW ODFNV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU SODLQWLIIV¶ FODLPV DJDLQVW
/RZU\ LQ KLV LQGLYLGXDO FDSDFLW\ SXUVXDQW WR  86&  D


                                                 
MXULVGLFWLRQ RYHU SODLQWLIIV¶ FODLPV DJDLQVW /RZU\ LQ KLV LQGLYLGXDO FDSDFLW\ ZRXOG EH E\ H[HUFLVLQJ

VXSSOHPHQWDO MXULVGLFWLRQ 6LQFH ³GLVWULFW FRXUWV PD\ GHFOLQH WR H[HUFLVH VXSSOHPHQWDO MXULVGLFWLRQ

RYHU D FODLP XQGHU > D@ LI    WKH GLVWULFW FRXUW KDV GLVPLVVHG DOO FODLPV RYHU ZKLFK LW KDV

RULJLQDO MXULVGLFWLRQ´  86&  F Shekoyan v. Sibley Int’l  )G   '&

&LU  ³$ GLVWULFW FRXUW PD\ FKRRVH WR UHWDLQ MXULVGLFWLRQ RYHU RU GLVPLVV SHQGHQW VWDWH ODZ

FODLPV DIWHU IHGHUDO FODLPV DUH GLVPLVVHG´ WKH &RXUW ZLOO DZDLW WKH RXWFRPH RI WKH JRYHUQPHQW¶V

PRWLRQ WR GLVPLVV &RXQW ,, ± SODLQWLIIV¶ FODLP RI QHJOLJHQW VXSHUYLVLRQ DJDLQVW WKH 8QLWHG

6WDWHV ± EHIRUH LW UXOHV RQ WKH PRWLRQ WR GLVPLVV WKH VWDWH ODZ FODLPV DJDLQVW /RZU\ LQ KLV LQGLYLGXDO

FDSDFLW\

,9     3ODLQWLIIV KDYH IDLOHG WR SODXVLEO\ DOOHJH VXIILFLHQW IDFWXDO DOOHJDWLRQV WR VXSSRUW WKHLU
        UHPDLQLQJ WRUW FODLPV

        )RU WKH UHPDLQLQJ FODLPV WKH 8QLWHG 6WDWHV KDV ZDLYHG VRYHUHLJQ LPPXQLW\ WR WKH H[WHQW

WKDW LW ZRXOG EH OLDEOH DV D SULYDWH SHUVRQ ³LQ DFFRUGDQFH ZLWK WKH ODZ RI WKH SODFH ZKHUH WKH DFW

RU RPLVVLRQ RFFXUUHG´  86&  E %HFDXVH SODLQWLIIV DOOHJH WKDW ³>D@OO RI WKH DFWV

FRPSODLQHG RI    RFFXUUHG LQ WKH 'LVWULFW RI &ROXPELD´ $P &RPSO   SODLQWLIIV PXVW SODXVLEO\

DOOHJH VXIILFLHQW IDFWXDO FRQWHQW WR SHUPLW WKH UHDVRQDEOH LQIHUHQFH WKDW WKH 8QLWHG 6WDWHV LV OLDEOH

DFFRUGLQJ WR 'LVWULFW RI &ROXPELD ODZ See Harris v. U.S. Dep’t of Veterans Affairs  )G 

 '& &LU  ³7RUW OLDELOLW\ XQGHU WKH )7&$ LV GHWHUPLQHG DFFRUGLQJ WR WKH ODZ RI WKH

SODFH ZKHUH WKH DOOHJHG DFWV RU RPLVVLRQV RFFXUUHG ± LQ WKLV FDVH WKH 'LVWULFW RI &ROXPELD´ 7KH

SODLQWLIIV KDYH IDLOHG WR GR VR




                                                 
       $      3ODLQWLIIV KDYH IDLOHG WR VWDWH D FODLP IRU QHJOLJHQFH DJDLQVW WKH 8QLWHG 6WDWHV
               EHFDXVH WKH\ KDYH IDLOHG WR SODXVLEO\ DOOHJH WKDW DQ\ DOOHJHG EUHDFK RI GXW\
               SUR[LPDWHO\ FDXVHG WKHLU DOOHJHG LQMXULHV

       8QGHU 'LVWULFW RI &ROXPELD ODZ ³>W@R HVWDEOLVK QHJOLJHQFH D SODLQWLII PXVW SURYH D GXW\ RI

FDUH RZHG E\ WKH GHIHQGDQW WR WKH SODLQWLII D EUHDFK RI WKDW GXW\ E\ WKH GHIHQGDQW DQG GDPDJH WR

WKH LQWHUHVWV RI WKH SODLQWLII SUR[LPDWHO\ FDXVHG E\ WKH EUHDFK´ Novak  )G DW  TXRWLQJ

District of Columbia v. Beretta, U.S.A., Corp.  $G   Q  '&  3ODLQWLIIV

DOOHJH WKDW ³GHIHQGDQWV EUHDFKHG WKH GXW\ RI FDUH RZHG WR >WKHP@ E\ WKHLU IDLOXUH WR HIIHFWLYHO\

KDQGOH DQG WUDFN HYLGHQFH ZKLFK SUR[LPDWHO\ FDXVHG WKH IRUHVHHDEOH UHVXOW RI >SODLQWLIIV@ EHLQJ

LQMXUHG´ $P &RPSO   6SHFLILFDOO\ SODLQWLIIV FODLP WKDW WKH\ ³ZHUH DUUHVWHG SURVHFXWHG

FRQYLFWHG DQG VHQWHQFHG EDVHG RQ HYLGHQFH WKDW KDG EHHQ WDPSHUHG ZLWK DQG ZDV IUDXGXOHQW´

id. ¶  DQG WKDW ³>W@KH SUR[LPDWH UHVXOW RI HDFK RI WKH GHIHQGDQWV¶ EUHDFKHG GXWLHV FDXVHG

YDULRXV LQMXULHV    LQFOXGLQJ FDXVLQJ >SODLQWLIIV@ WR VXIIHU LQILUPLW\ SDLQ HPRWLRQDO DQG PHQWDO

GLVWUHVV KXPLOLDWLRQ DQG DQJXLVK DQG RWKHU HPRWLRQDO DQG SK\VLFDO LQMXULHV´ Id.  

       (YHQ DVVXPLQJ WKDW SODLQWLIIV KDYH DOOHJHG WKDW WKH JRYHUQPHQW GHIHQGDQWV RZHG SODLQWLIIV

D GXW\ DQG EUHDFKHG WKDW GXW\ WKH\ KDYH IDLOHG WR DOOHJH WKDW WKH EUHDFK RI WKDW GXW\ SUR[LPDWHO\

FDXVHG WKHLU LQMXULHV 3UR[LPDWH FDXVDWLRQ LV ³WKDW FDXVH ZKLFK LQ QDWXUDO DQG FRQWLQXDO VHTXHQFH

XQEURNHQ E\ DQ\ HIILFLHQW LQWHUYHQLQJ FDXVH SURGXFHV WKH LQMXU\ DQG ZLWKRXW ZKLFK WKH UHVXOW

ZRXOG QRW KDYH RFFXUUHG´ District of Columbia v. Zukerberg  $G   '& 




       7KH &RXUW PD\ QRW FRQVLGHU ZKHWKHU &RXQW ,, VXUYLYHV D E PRWLRQ WR GLVPLVV IRU
IDLOXUH WR VWDWH D FODLP HQWLWOHG WR UHOLHI XQWLO WKH &RXUW GHWHUPLQHV WKDW LW PD\ H[HUFLVH VXEMHFW
PDWWHU MXULVGLFWLRQ RYHU WKDW FODLP See Bell v. Hood  86    7KH &RXUW QRWHV
KRZHYHU WKDW XQGHU 'LVWULFW RI &ROXPELD ODZ D QHJOLJHQW VXSHUYLVLRQ FODLP LV ³GHULYHG IURP WK>H@
VWDQGDUG QHJOLJHQFH WRUW´ DQG WKXV ZRXOG EH VXEMHFW WR LGHQWLFDO DQDO\VLV UHJDUGLQJ ZKHWKHU
SODLQWLII KDG DGHTXDWHO\ DOOHJHG WKDW D EUHDFK RI D GXW\ RZHG WR WKH SODLQWLII ZDV WKH SUR[LPDWH
FDXVH RI WKH DOOHJHG LQMXU\ See, e.g. Griffin v. Acacia Live Ins. Co.  $G   '&

                                                 
TXRWLQJ St. Paul Fire & Marine Ins. Co. v. James G. Davis Constr. Corp.  $G   '&

 $Q DFWRU¶V FRQGXFW SUR[LPDWHO\ FDXVHV KDUP LI ³KLV FRQGXFW LV D VXEVWDQWLDO IDFWRU LQ

EULQJLQJ DERXW WKH KDUP´ District of Columbia v. Carlson  $G   '& 

TXRWLQJ 5HVWDWHPHQW 6HFRQG RI 7RUWV   %XW GHIHQGDQWV FDQQRW EH KHOG OLDEOH IRU WKH HIIHFWV

RI DQ DWWHQXDWHG FKDLQ RI HYHQWV See e.g. de Los Rios v. NationsBank, N.A.  ) 6XSS  ±

 ''&  JUDQWLQJ PRWLRQ WR GLVPLVV DIWHU ILQGLQJ SODLQWLII FRXOG QRW HVWDEOLVK WKDW

GHIHQGDQWV¶ DOOHJHG DFWV ZHUH WKH SUR[LPDWH FDXVH RI SODLQWLII¶V FRQYLFWLRQ LPSULVRQPHQW

HPRWLRQDO GLVWUHVV DQG ORVV RI VWDWXV EHFDXVH RI WKH H[LVWHQFH RI WRR PDQ\ LQWHUYHQLQJ HYHQWV

       3ODLQWLIIV DOOHJH WKDW WKH\ ZHUH LQGLFWHG E\ D JUDQG MXU\ id.     DQG XOWLPDWHO\

SOHG JXLOW\ WR KHURLQ GLVWULEXWLRQ DQG SRVVHVVLRQ FKDUJHV $P &RPSO     $V SDUW RI

WKHLU JXLOW\ SOHDV SODLQWLIIV DGPLWWHG WR WKHLU SDUWLFLSDWLRQ LQ D GUXJ WUDIILFNLQJ FRQVSLUDF\ DQG

HQWHUHG WKRVH SOHDV ³EHFDXVH >WKH\ ZHUH@ LQ IDFW JXLOW\´ %ULVFRH 3OHD DW  'XUHQ 3OHD DW  :DWVRQ

3OHD DW  3ODLQWLIIV DOOHJH WKDW WKH VXEVWDQFH VHL]HG LQ WKH FRXUVH RI WKH LQYHVWLJDWLRQ ZDV LQ IDFW

³KHURLQ´ id.  ± DQG WKH\ QHYHU DVVHUW WKHLU LQQRFHQFH

       $VLGH IURP SODLQWLIIV¶ ³WKUHDGEDUH UHFLWDOV´ see Iqbal  86 DW  FLWLQJ Twombly

 86 DW  WKDW GHIHQGDQWV¶ FRQGXFW ³SUR[LPDWHO\ FDXVHG´ WKHLU LQMXULHV RU WKDW SODLQWLIIV¶

LQMXULHV ZHUH WKH ³SUR[LPDWH UHVXOW´ RI GHIHQGDQWV¶ FRQGXFW see e.g. $P &RPSO   

SODLQWLIIV IDLO WR DOOHJH D VLQJOH IDFW WKDW JLYHV ULVH WR WKH LQIHUHQFH WKDW GHIHQGDQWV¶ ³IDLOXUH WR

HIIHFWLYHO\ PDQDJH HYLGHQFH DQG WKH FKDLQ RI FXVWRG\´ id.   ZDV D VXEVWDQWLDO IDFWRU LQ

FDXVLQJ WKH KDUP WKH\ VXIIHUHG 7KH FRPSODLQW GRHV QRW WLH /RZU\¶V PLVDSSURSULDWLRQ RI VHL]HG

FRQWUDEDQG RU KLV GLOXWLRQ RU GHVWUXFWLRQ RI HYLGHQFH WR SODLQWLIIV¶ FRQYLFWLRQV RU VHQWHQFLQJV LQ

DQ\ ZD\ WKHUH LV QR DOOHJDWLRQ WKDW GUXJV WKDW KDG EHHQ WDPSHUHG ZLWK ZHUH HQWHUHG LQWR HYLGHQFH

LQ DQ\ SURFHHGLQJ (DFK SODLQWLII¶V DOOHJHG LQMXULHV VWHPV IURP KLV LQFDUFHUDWLRQ see id.  ±



                                                 
± ± EXW LW ZDV RQO\ DIWHU HDFK SODLQWLII ZDV LQGLFWHG DQG HQWHUHG D JXLOW\ SOHD WKDW KH

ZDV VHQWHQFHG WR VHUYH D WHUP RI \HDUV LQ SULVRQ Id.     $W WKH HQG RI WKH GD\ WKH

JRYHUQPHQW¶V UHVSRQVH WR /RZU\¶V PLVFRQGXFW SURPSWHG SODLQWLIIV¶ HDUO\ UHOHDVH see id.  

  WKHUH LV QR DOOHJDWLRQ LQ WKH FRPSODLQW WKDW /RZU\¶V XQODZIXO DFWLYLW\ RU WKH DJHQF\¶V

DOOHJHG IDLOXUH WR GHWHFW RU SUHYHQW LW OHG WR WKHLU LQFDUFHUDWLRQ

        7KHUHIRUH WKH &RXUW ILQGV WKDW SODLQWLIIV KDYH IDLOHG WR VWDWH D QHJOLJHQFH FODLP XSRQ ZKLFK

UHOLHI FDQ EH JUDQWHG DQG WKH &RXUW ZLOO JUDQW WKH JRYHUQPHQW¶V PRWLRQ WR GLVPLVV &RXQWV , DQG

,9 SXUVXDQW WR 5XOH E

        %      3ODLQWLIIV KDYH IDLOHG WR VWDWH D FODLP IRU IDOVH LPSULVRQPHQW EHFDXVH WKH\ IDLO
                WR DOOHJH VXIILFLHQW IDFWV WR VXSSRUW WKH XQODZIXOQHVV RI WKHLU GHWHQWLRQ

        7R VWDWH D FODLP IRU IDOVH LPSULVRQPHQW XQGHU 'LVWULFW RI &ROXPELD ODZ D SODLQWLII PXVW

DOOHJH ³ GHWHQWLRQ RU UHVWUDLQW DJDLQVW RQH¶V ZLOO ZLWKLQ ERXQGDULHV IL[HG E\ WKH GHIHQGDQW DQG

 WKH XQODZIXOQHVV RI VXFK UHVWUDLQW´ Harris v. U.S. Dep’t of Veterans Affairs  )G 

± '& &LU  TXRWLQJ Edwards v. Okie Dokie, Inc.  ) 6XSS G   ''&

 3ODLQWLIIV KDYH PHW WKH ILUVW HOHPHQW EHFDXVH WKH\ DOOHJH WKDW WKH\ VXIIHUHG QXPHURXV

LQMXULHV DV D UHVXOW RI ³EHLQJ ZURQJIXOO\ LQFDUFHUDWHG´ DQG WKH\ VWDWH WKDW GHIHQGDQWV ³FRQILQ>HG@

WKHP DJDLQVW WKHLU ZLOO´ See $P. &RPSO  ± ± ±  6R WKH RQO\ TXHVWLRQ LV

ZKHWKHU SODLQWLIIV KDYH VXIILFLHQWO\ DOOHJHG WKDW WKHLU GHWHQWLRQ ZDV XQODZIXO 7KH\ KDYH QRW

        *HQHUDOO\ D GHWHQWLRQ¶V ODZIXOQHVV GHSHQGV RQ ZKHWKHU LW ZDV VXSSRUWHG E\ SUREDEOH

FDXVH See Harris  )G DW  ³7KH H[LVWHQFH RI SUREDEOH FDXVH IRU DUUHVW GHIHDWV FODLPV IRU




      %HFDXVH WKH &RXUW ILQGV WKDW SODLQWLIIV¶ QHJOLJHQFH FODLP DJDLQVW WKH 8QLWHG 6WDWHV IDLOV
WKHLU QHJOLJHQW LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV FODLP ZLOO DOVR EH GLVPLVVHG See Hill v. Medlantic
Health Care Grp.  $G   '&  FRQFOXGLQJ WKDW MXGJPHQW IRU GHIHQGDQW ZDV
SURSHUO\ JUDQWHG RQ WKH QHJOLJHQW LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV FODLP DIWHU SODLQWLII FRXOG QRW
HVWDEOLVK WKDW GHIHQGDQW ZDV QHJOLJHQW
                                                   
IDOVH DUUHVW DQG LPSULVRQPHQW´ DeWitt v. District of Columbia  $G   '& 

³>,@W LV D IDPLOLDU SULQFLSOH WKDW SUREDEOH FDXVH IRU DQ DUUHVW DQG GHWHQWLRQ FRQVWLWXWHV D YDOLG

GHIHQVH WR D FODLP RI IDOVH    LPSULVRQPHQW´ TXRWLQJ Magwood v. Giddings  $G 

 '&  ³>$@ SULRU FRQYLFWLRQ DOWKRXJK VHW DVLGH RU UHYHUVHG    LV FRQFOXVLYH HYLGHQFH

RI WKH H[LVWHQFH RI SUREDEOH FDXVH unless the conviction was procured by fraud, perjury or other

corrupt means´ Dewitt  $G DW  HPSKDVLV LQ RULJLQDO GHFOLQLQJ WR WUHDW SODLQWLII¶V

FRQYLFWLRQ ³DV PDQGDWLQJ D FRQFOXVLRQ WKDW WKHUH ZDV SUREDEOH FDXVH IRU KLV LPSULVRQPHQW DQG

SURVHFXWLRQ´ EHFDXVH SODLQWLII ³DOOHJHG LQ KLV FRPSODLQW WKDW WKH GHIHQGDQWV µHUURQHRXVO\ WHVWLILHG¶

WR WKH JUDQG MXU\ DQG DW WULDO DERXW H\HZLWQHVV GHVFULSWLRQV DQG SKRWR LGHQWLILFDWLRQV PDQLSXODWHG

D OLQHXS LGHQWLILFDWLRQ DQG ZLWQHVV VWDWHPHQWV EHDW DQG LQWLPLGDWHG D ZLWQHVV    ORVW RU ZLWKKHOG

H[FXOSDWRU\ LQIRUPDWLRQ DQG FDXVHG FULPLQDO SURFHHGLQJV WR EH LQVWLWXWHG DQG FRQWLQXHG DJDLQVW

>SODLQWLII@ µHYHQ DIWHU >GHIHQGDQWV@ NQHZ RU UHDVRQDEO\ VKRXOG KDYH NQRZQ WKDW QR SUREDEOH FDXVH

H[LVWHG WR VXSSRUW¶ WKH SURVHFXWLRQ DJDLQVW KLP DQG KLV FRQWLQXLQJ GHWHQWLRQ´ TXRWLQJ Bumphus

v. Smith  $G  ± '&             6LPLODUO\ D YDOLG LQGLFWPHQW ³FRQFOXVLYHO\

GHWHUPLQHV WKH H[LVWHQFH RI SUREDEOH FDXVH´ Gerstein v. Pugh  86   Q 

FLWLQJ Ex parte United States  86   

       +HUH SODLQWLIIV GR QRW DUJXH WKDW WKHUH ZDV QR SUREDEOH FDXVH IRU WKHLU DUUHVW RU SUHWULDO

GHWHQWLRQ VLQFH %ULVFRH DQG :DWVRQ ZHUH LQGLFWHG E\ D JUDQG MXU\ SULRU WR WKHLU DUUHVWV DQG SODLQWLII

'XUHQ ZDV LQGLFWHG WZR GD\V DIWHU KLV DUUHVW See 3OV¶ 2SS WR 8QLWHG 6WDWHV 0RW 8QLWHG 6WDWHV

5HSO\ DW  $P &RPSO  ± ±  $OVR SODLQWLIIV GR QRW DOOHJH WKDW WKHLU LQGLFWPHQWV

ZHUH XQODZIXOO\ REWDLQHG RU SUHGLFDWHG RQ IDOVH WHVWLPRQ\ RU HYLGHQFH SUHVHQWHG WR WKH JUDQG MXU\

       +RZHYHU LQ WKHLU RSSRVLWLRQ SODLQWLIIV VXEPLW WKDW WKHLU FRQYLFWLRQV ZHUH ³SURFXUHG

WKURXJK IUDXG RU RWKHU FRUUXSW PHDQV´ DQG WKHUHIRUH WKH MXGJPHQWV DJDLQVW WKHP GR QRW FRQVWLWXWH



                                                  
FRQFOXVLYH HYLGHQFH RI SUREDEOH FDXVH WKDW ZRXOG VXSSRUW WKH GHWHQWLRQ 3OV¶ 2SS WR 8QLWHG

6WDWHV 0RW DW  %XW WKH DOOHJDWLRQV LQ WKH FRPSODLQW GR QRW VXSSRUW WKLV WKHRU\ :KLOH SODLQWLIIV

JHQHUDOO\ DVVHUW WKDW WKHLU ³FRQILQHPHQW ZDV D SURGXFW RI WKH IUDXGXOHQW WDPSHULQJ RI HYLGHQFH E\

/RZU\´ $P &RPSO   WKH\ GR QRW DOOHJH IDFWV WKDW ZRXOG VXSSRUW D FRQFOXVLRQ WKDW WKHLU

SDUWLFXODU FRQYLFWLRQV ZHUH LQ DQ\ ZD\ WDLQWHG E\ IUDXG RU E\ /RZU\¶V ZURQJGRLQJ 7KHUH LV QR

DOOHJDWLRQ WKDW WKH GUXJV VHL]HG LQ SODLQWLIIV¶ FDVHV KDG DFWXDOO\ EHHQ GLOXWHG RU WDPSHUHG ZLWK DW

WKH WLPH WKH SOHDV ZHUH HQWHUHG RU WKDW WKH JRYHUQPHQW ZRXOG KDYH EHHQ XQDEOH WR SURGXFH DFWXDO

KHURLQ LI DQ\ RI WKH SODLQWLIIV KDG HOHFWHG WR JR WR WULDO

        3ODLQWLIIV FRQWHQG WKDW WKH\ ZHUH ³LQGXFHG WR SOHDG JXLOW\ WR WKH RIIHQVHV WKH\ IDFHG GXH WR

WKH GUXJ HYLGHQFH WKDW ZDV SUHVHQWHG    WR WKHP DV DXWKHQWLF DQG DV WKH HYLGHQFH WKDW WLHG WKHP WR

DQ DOOHJHG FRQVSLUDF\ WR GLVWULEXWH KHURLQ´ 3OV¶ 2SS WR 8QLWHG 6WDWHV 0RW DW  %XW HDFK

SODLQWLII ZDV FRQYLFWHG EDVHG XSRQ DQ DGPLWWHG IDFWXDO SURIIHU WKDW UHIHUHQFHG LQWHUFHSWHG




                                                   
WHOHSKRQH FDOOV DQG LQFOXGHG HDFK SODLQWLII¶V GHVFULSWLRQ RI KLV RZQ UROH DQG HDFK SODLQWLII

DIILUPHG WKDW KH ZDV SOHDGLQJ JXLOW\ ³EHFDXVH >KH ZDV@ LQ IDFW JXLOW\´ %ULVFRH 3OHD DW  'XUHQ

3OHD DW  :DWVRQ 3OHD DW  6LQFH SODLQWLIIV KDYH IDLOHG WR PDNH DQ\ DOOHJDWLRQ WKDW ZRXOG FDVW

GRXEW XSRQ WKH DGPLWWHG VWDWHPHQWV RI IDFW RU WKH PDQQHU LQ ZKLFK WKH SOHDV ZHUH REWDLQHG

SODLQWLIIV KDYH IDLOHG WR DOOHJH WKDW WKHLU FRQYLFWLRQV ZHUH SURFXUHG E\ IUDXG SHUMXU\ RU RWKHU

FRUUXSW PHDQV DQG WKH\ KDYH IDLOHG WR DOOHJH WKDW WKHLU GHWHQWLRQ ZDV XQODZIXO

       7KHUHIRUH WKH &RXUW ZLOO GLVPLVV &RXQW ,,, DJDLQVW WKH 8QLWHG 6WDWHV IRU IDLOXUH WR VWDWH D

FODLP XSRQ ZKLFK UHOLHI FDQ EH JUDQWHG SXUVXDQW WR 5XOH E

                                          &21&/86,21

       %DVHG RQ WKH FRPSODLQW DQG WKH UHOHYDQW GRFXPHQWV DQG JUDQWLQJ SODLQWLIIV WKH UHDVRQDEOH

LQIHUHQFHV WR ZKLFK WKH\ DUH HQWLWOHG DW WKLV VWDJH WKH &RXUW ZLOO JUDQW WKH PRWLRQV WR GLVPLVV DOO



      (DFK SODLQWLII DJUHHG WR D ³SURIIHU RI HYLGHQFH´ DV SDUW RI KLV JXLOW\ SOHD 3ODLQWLII %ULVFRH
DJUHHG WKDW KH ³REWDLQHG TXDQWLWLHV RI KHURLQ´ IURP D FRFRQVSLUDWRU ³ZKLFK >KH@ XVHG DW WLPHV
DQG VRPH KH SDFNDJHG DQG UHGLVWULEXWHG´ %ULVFRH 3OHD DW  +H DFNQRZOHGJHG WKDW KH ZDV
LQYROYHG LQ PXOWLSOH SKRQH FDOOV ZLWK DQRWKHU FRFRQVSLUDWRU DUUDQJLQJ GUXJ WUDQVDFWLRQV DQG WKDW
RQ 2FWREHU   KH PHW DQRWKHU FRFRQVSLUDWRU ZKR ³VXSSOLHG >KLP@ ZLWK D TXDQWLW\ RI
KHURLQ´ Id. DW ± :KHQ ODZ HQIRUFHPHQW DJHQWV H[HFXWHG D VHDUFK ZDUUDQW RI KLV UHVLGHQFH
WKH\ UHFRYHUHG ³D VSRRQ DQG D VFDOH ZLWK UHVLGXH DQG DSSUR[LPDWHO\  JUDPV RI KHURLQ´ Id. DW

        3ODLQWLII :DWVRQ ³DFWHG DV D UHGLVWULEXWRU DQG WHVWHU RI KHURLQ WKDW KH SXUFKDVHG´ :DWVRQ
3OHD DW  +H ³ZDV LQWHUFHSWHG RQ DOPRVW D GDLO\ EDVLV RYHU´ D FRFRQVSLUDWRU¶V SKRQH GLVFXVVLQJ
GUXJ WUDIILFNLQJ Id. DW  6SHFLILFDOO\ RQ 2FWREHU   :DWVRQ GLVFXVVHG ³WKH SXUFKDVH RI
 JUDPV RI KHURLQ IURP´ DQRWKHU FRFRQVSLUDWRU ZKR ³ZDV LQ WRZQ DQG KDG KLJK TXDOLW\ KHURLQ´
DQG WKHQ PHW WKDW FRFRQVSLUDWRU WR PDNH WKH SXUFKDVH Id. DW ±. $IWHU PDNLQJ WKH SXUFKDVH
)%, DJHQWV VRXJKW WR FRQGXFW D WUDIILF VWRS EXW :DWVRQ ³DWWHPSWHG WR HOXGH DJHQWV´ DQG XOWLPDWHO\
³WKUHZ WKH GUXJV RXW WKH ZLQGRZ´ Id. DW  $JHQWV UHFRYHUHG DSSUR[LPDWHO\  JUDPV RI D
VXEVWDQFH WKDW ILHOGWHVWHG SRVLWLYH IRU KHURLQ Id.
        3ODLQWLII 'XUHQ DGPLWWHG WKDW KH ³WHVW>HG@ WKH TXDOLW\ RI WKH KHURLQ´ LQWURGXFHG D FR
FRQVSLUDWRU WR GUXJ FXVWRPHUV DQG VROG ³YDULRXV TXDQWLWLHV RI KHURLQ LQ WKH :DVKLQJWRQ '&
DUHD´ 'XUHQ 3OHD DW  'XULQJ WKH FRXUVH RI WKH LQYHVWLJDWLRQ WKH )%, LQWHUFHSWHG 'XUHQ RQ
SKRQH FDOOV ZLWK RWKHU FRFRQVSLUDWRUV DUUDQJLQJ IRU WKH VDOH RI GUXJV WR FXVWRPHUV Id. DW 
        7KHVH IDFWV ZHUH VXIILFLHQW WR FRQVWLWXWH WKH RIIHQVH RI FRQVSLUDF\ WR GLVWULEXWH RU SRVVHVV
ZLWK LQWHQW WR GLVWULEXWH KHURLQ DQG QR SODLQWLII UHTXHVWHG WKDW WKH GUXJV EH VXEMHFWHG WR DQ\ IXUWKHU
DQDO\VLV EHIRUH KH HQWHUHG KLV SOHD
                                                  
FRXQWV DJDLQVW WKH )%, '2- 0F&DEH LQ KLV RIILFLDO FDSDFLW\ DQG /RZU\ LQ KLV RIILFLDO FDSDFLW\

EHFDXVH WKH 8QLWHG 6WDWHV LV WKH RQO\ SURSHU GHIHQGDQW LQ D VXLW XQGHU WKH )7&$ DQG WKH &RXUW

ZLOO JUDQW WKH JRYHUQPHQW¶V PRWLRQ WR GLVPLVV &RXQWV , ,,, DQG ,9 DJDLQVW WKH 8QLWHG 6WDWHV IRU

IDLOXUH WR VWDWH D FODLP XQGHU 5XOH E 7KH &RXUW ZLOO GHQ\ WKH PRWLRQ WR GLVPLVV &RXQW ,,

ZLWKRXW SUHMXGLFH DQG ZLOO JUDQW SODLQWLIIV OLPLWHG MXULVGLFWLRQDO GLVFRYHU\ DFFRUGLQJ WR WKH WHUPV

VHW RXW LQ WKH DWWDFKHG RUGHU 7KH &RXUW ZLOO GHIHU UXOLQJ RQ /RZU\¶V PRWLRQ WR GLVPLVV SODLQWLIIV¶

VWDWH ODZ FODLPV IRU QHJOLJHQFH IDOVH LPSULVRQPHQW DQG QHJOLJHQW LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV

DJDLQVW KLP LQ KLV LQGLYLGXDO FDSDFLW\ XQWLO LW KDV GHWHUPLQHG ZKHWKHU DQ\ IHGHUDO FODLPV ZLOO

UHPDLQ

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                             $0< %(50$1 -$&.621
                                             8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( -XO\